Per Curiam:

Did the plaintiff convey the real estate involved in this controversy to defendant under an agreement, express or implied, that the latter would hold it in trust for the former? Upon this, the controlling question in the case, the burden was upon plaintiff. The testimony of the parties was conflicting, and upon what appears to be sufficient evidence the trial court found in favor of the- defendant. This finding is conclusive in this court, and is an end of the controversy.
The judgment is affirmed.